Letton, J.,
dissenting.
One of the main points urged in this case is not mentioned in the opinion. It is that Eugene Van Hove was legitimated in Belgium under the laws of that country and that this fixed his status and his right to inherit. In 1 Wharton, Conflict of Laws (3d ed.) ch. 5, the subject of legitimation is exhaustively discussed, and it is shown that if, by the law of the country where the father is domiciled, and the marriage takes place, the subsequent marriage of the parents of an illegitimate child has a legitimatizing effect upon the child, this fixes his status, and this status is not lost by the subsequent removal of the parents and child to another state.
Articles 331, 333 of Livre I, Titre VII, ch. 3, Civil Code of Belgium provides: “Art. 331. Children born out of wedlock, other than those born of incestuous or adulterous communion, may be legitimated by the subsequent marriage of their father and mother, when these have legally recognized them before their marriage, or shall recognise them in the act of marriage.”
“Art. 333. Children legitimated by subsequent marriage have the same rights as if they were born from that marriage.”
The duly authenticated record of the marriage in Belgium of August Van Hove and Maria Leonia Audenaert introduced by defendants themselves recites: “The above *485named husband and wife agreed taking as their lawful children, and to recognize them as such: Eugene Audenaert, born at Sinay the 9th of March, 1889, Joanna Audenaert, born at Lokeren the 29th of September, 1882, and Maria Audenaert, born at Antwerp the 2d day of July, 1885.” ,
In my judgment this settled the status of Eugene Audenaert Van Hove both in Belgium and in this country, and the oral testimony of his mother, 39 years afterwards, when the father was dead, when the son’s conduct had estranged her, and when it was to her financial advantage to deny his paternity, should not be received in the attempt to impeach the legal effect of their solemn act, by denying that August Van Hove was the father of the plaintiff.
I therefore dissent from the judgment of the majority.